           Case 1:21-cr-00053-NONE-SKO Document 5 Filed 03/11/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JOSEPH D. BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00053-NONE-SKO
11
                                  Plaintiff,            UNITED STATES’ MOTION TO UNSEAL; AND
12                                                      ORDER
                            v.
13
     JATINDERIEET KAUR SIHOTA, aka Jyoti
14   Sihota, Jyoti Sihota Dhami,

15                               Defendant.

16

17                                              MOTION TO UNSEAL

18          The United States hereby moves this Court to unseal the Indictment, Arrest Warrant, Search

19 Warrants, and other court filings in the above-referenced case. The defendant was arrested on March

20 10, 2021, in Fresno, California and will make her initial appearance shortly. Therefore, the court filings

21 must be unsealed to advise the defendant in open court of the charges against her.

22

23    Dated: March 10, 2021                                 PHILLIP A. TALBERT
                                                            Acting United States Attorney
24

25                                                   By: /s/ Joseph Barton
                                                         JOSEPH BARTON
26                                                       Assistant United States Attorney

27

28

                                                        1
30
           Case 1:21-cr-00053-NONE-SKO Document 5 Filed 03/11/21 Page 2 of 2

 1
   PHILLIP A. TALBERT
 2 Acting United States Attorney
   JOSEPH D. BARTON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00053-NONE-SKO

12                                Plaintiff,            UNITED STATES’ MOTION TO UNSEAL; AND
                                                        ORDER
13                          v.

14   JATINDERIEET KAUR SIHOTA, aka Jyoti
     Sihota, Jyoti Sihota Dhami,
15
                                 Defendant.
16

17                                                   ORDER
18          Good cause appearing due to the defendant’s pending initial appearance in the above-referenced

19 case, it is hereby ordered that the Indictment, Arrest Warrant, Search Warrant, and related court filings

20 in the case be unsealed.
   IT IS SO ORDERED.
21

22      Dated:     March 10, 2021                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                         2
30
